NOTE: This order is nonprecedential.
United States Cour1 of Appeals
for the FederaI Circuit
WHITE BUFFALO CONSTRUCTION, INC.,
Plaintiff-Appellan.t, '
V.
UNITED STATES,
Defendant-Appellee.
2012-5045 __
Appea1 from the United States Court of Federa1
C1ain1s in consolidated case nos. 99-CV-961, 00-CV-415,
and 07 -CV-738, Senior Judge Loren A. Srnith.
ON MOTION
ORDER
Richard E. Alexander moves without opposition to
withdraw as counsel of record for White Buffa1o Construc-
tion, Inc.
Up0n consideration thereof
IT ls ORDERED THA'1‘:

WHITE BUFFALO CONSTRUCTION V. US 2
The motion is granted New counsel for White Buffa1o
Construction, Inc. should promptly file an entry of ap-
pearance. The revised official caption is reflected above.
FoR THE CoURT
FEB 08 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Richard E. Alexander, Esq. 4 F|LED
 P. MCI1Inail,   c0uHT m; AFpEALS 
S Tl'lE FEUERAl. ClRCUlT
FEB ll 8 2012
JAN HORBA\.¥
CLEHl(